Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on June 30, 2021. Claims 20, 22-27, 40 and 42-46 are pending and are currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Rolando Medina on Aug. 3, 2021.
The application has been amended as follows: 
Claim 20. (Rejoined and Currently Amended) A method of treating an individual suffering from, or at risk for, infection from a polio virus, a rabies virus, a hepatitis A virus or a combination thereof, the method comprising: 
a) melting lipids comprising a non-ionic surfactant comprising 1-monopalmitoyl glycerol to produce molten lipids; 

homogenizing the resulting product to produce a homogenized mixture, wherein the molten lipids and aqueous solution are combined in relative amounts and volumes that achieve a lipid concentration of about 6.25 mg/ml to about 25 mg/ml in the homogenized mixture; 
b) lyophilizing the homogenized mixture to produce a lyophilized composition, wherein the lyophilized composition is thermostable when stored for a period of time at a temperature in excess of 8oC; 
c) rehydrating the lyophilized composition with an aqueous solution to form a rehydrated composition comprising a vesicle comprising 1-monopalmitoyl glycerol and the inactivated polio virus, the inactivated rabies virus, the inactivated hepatitis A virus, or the combination thereof; and 
d) administering to the individual a therapeutically effective amount of the rehydrated composition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s argument in the response filed on June 30 and July 22, 2021 that one of ordinary skill in the art at the time of invention would not have arrived at the claimed range of lipid concentration of about 6.25 mg/ml to about 25 mg/ml based on the teachings of Anderson ‘6240 is deemed persuasive.


Examiner's Comment
Claims 40 and 42-46 are directed to a process of making a product.  Claims 20 and 22-27, directed to a process of using a product made by the allowed process, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Jan. 4, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                                            Conclusion
Claims 20, 22-27, 40 and 42-46 are allowed.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648